Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “enabling or disabling an adaptive sparse de-noising filter” on line 3 and “performing a second pass in-loop filtering using the enabled adaptive sparse de- noising filter” on line 7-8. However, it is not clear how a second pass in-loop filtering is performed using the enabled adaptive sparse de- noising filter in case the adaptive sparse de-noising filter is disabled as recited on line 3 of the claim. The metes, bounds and scope of the claim is not determined and the claim is indefinite.
As to claims 6-22 refer to claim 5 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites, “encoding a flag that indicates whether to enable or disable the adaptive sparse de-noising filter at the level” lines 12-13. 
The specification refers to “sparse_filter_control_ present_flag” that indicates whether to enable or disable the adaptive sparse de-noising filter at a given level (e.g., paragraphs [0077]-[0087] of PG Publication US 20210337241) to perform enable or disable the adaptive sparse de-noising filter, but lacks any algorithm describing how to encode the flag. The specification lacks any supporting algorithm that would indicate that applicant was in possession of the disclosed subject matter. There is no disclosed algorithm for “encoding a flag that indicates whether to enable or disable the adaptive sparse de-noising filter at the level”. Nothing in the specification disclosure explains how encoding an image region by two passes of in-loop filters encoding a flag. Therefore, claim 5, is indefinite under 35 USC 112b, as well as lacks sufficiency of a supporting disclosure under 35 USC 112a, written description.      
As to claims 6-13 refer to claim 5 rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 5-22 are rejected under 35 U.S.C. 102(b) as being anticipated by Lee et al (US Patent 6,665,346).
Examiner Not:
	Claims 5-22 are completely satisfied by either enabling or disabling an adaptive sparse de-noising filter at a level, the level being at least a slice level, a picture level or a sequence level. In case of disabling an adaptive sparse de-noising filter at a level, the level being at least a slice level, a picture level or a sequence level, the disabled filter becomes a nonfunctional descriptive material that does not distinguish over the prior art.  Furthermore, a second pass in-loop filtering using the enabled adaptive sparse de-noising filter cannot be performed since the  enabled adaptive sparse de-noising filter is disabled and encoding is limited to a flag that disable the adaptive sparse de-noising filter at the level.
   As to claim 5, Lee discloses a method comprising: 
encoding an image region wherein the encoding of the image region (Fig. 1, Abstract, col. 2, lines 9-11) comprises: 
performing a first pass in-loop filtering using a deblocking filters [Preferably, the deblocking filtering for reducing blocking artifacts comprises the steps of: performing a first filtering (col. 3, lines 46-47); and
encoding a flag that indicates whether to disable the adaptive sparse de-noising filter at the level [the flag is extracted from a discrete cosine transform (DCT) domain of each block if an image frame to be loop-filtered (i.e., the flag is encoded) (col. 7, lines 17-19). Preferably, the flag comprises a blocking flag indicating whether reduction of blocking artifacts near block boundaries is required, and a ringing flag indicating whether reduction of ringing noise near image edges is required (i.e., disabling the de-noising (ringing) flag when reduction of ringing noise near image edges is not required) (Col. 2, lines 26-29).
Claim 8 is an apparatus analogous to method claim 5, grounds of rejection analogous to those applied to claim 5 are applicable to claim 5. Lee further discloses an apparatus (col. 6, lines 43-46).
Claim 11 is a computer readable medium analogous to method claim 5, grounds of rejection analogous to those applied to claim 5 are applicable to claim 5. Lee further discloses a computer readable medium (col. 7, lines 4-7).
As to claim 6, Lee further discloses wherein the encoding of the image region further comprises performing a third pass in-loop filtering to enforce at least one compression constraint [a loop-filtering method for reducing quantization effect (enforce at least one compression constraint) generated when an image data is encoded (compressed) (Fig. 1, Abstract, col. 2, lines 9-11 and col. 6, lines 43-46)].
As to claims 9 and 12 refer to claim 6 rejection.
As to claim 7, Lee further discloses wherein the encoding of the image region further comprises enabling or disabling the deblocking filter depending upon at least data characteristics corresponding to the image region or data statistics corresponding to the image region [The deblocking filter 110 checks the blocking flag extracted by the flag extractor 100 (Col. 8, lines 23-24). The outlier compensator 120 detects the corner outlier of the data (characteristics of the image region) passed through the deblocking filter 110, and compensates for the detected corner outliers (enabling the blocking filter) (col. 8, lines 28-30; col. 17, lines 45-50)]. 
As to claims 10 and 13 refer to claim 7 rejection.
Claims 14, 17, and 20 are the corresponding decoding method, apparatus and computer readable medium of claims 5. 8 and 11. Lee et al teach a decoding apparatus (Fig. 2) and teach the filtering can be applied when decoding (col. 2, lines 10-13, col. 6, lines 8-11 and 43-48, col. 7, lines 4-9 and lines 60-65, col. 8, lines 2-5, col. 17, lines 27-31). Thus, Lee et al teach claims 14, 17, and 20 as evidently explained in the above-cited passages.
Claims 15, 18, 21 are the decoding method, apparatus and computer readable medium  claims corresponding to encoding claims 6, 9 and 12.  Thus Lee et al teach claims 16-20 as evidently explained in the above-cited passages.
Claims 16, 17, 22 are the decoding method apparatus and computer readable medium claims corresponding to encoding claims 7, 10 and 13.  Thus Lee et al teach claims 16-20 as evidently explained in the above-cited passages.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No 11,089,337. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
• Claim 16 of the patent and claims 17 of the current application recite common subject matter; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(18, 17); (19, 18).
•    Whereby claim 17, of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional recited by claim 17 of Patent 11,089,337, and
•    Whereby the elements of claims 17 are fully anticipated by patent claim 16, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Claim 14 is a method analogous to apparatus claim 17 and is obvious in view of claim 16 of Patent 11,089,337 because a method is obvious in view of an apparatus that implements the method; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(15, 17); (16, 18).
Claim 20 is a computer readable medium analogous to apparatus claim 17 and is obvious in view of claim 16 of Patent 11,089; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(21, 17); (22, 18).
Claims 5, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13 of U.S. Patent No. Patent 9,674,556 in view of Lee et al. (US Patent 6,666,534). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
•  Claims 5, 8 of the current application and claims 9, 13 of Patent 9,674,556 recite common subject matter; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(6, 10); (7, 11); (9,14); (10,15).
•  Whereby claims 5, 8  of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by claims 9 and 13 of Patent 9,674,556, and
•  Claims 9, 13 of Patent 9,674,556 does not disclose encoding a flag that indicates whether to enable or disable a sparse de-noising filter.
Lee et al. discloses the use of flags to enable and disable de-noising filters (Abstract). The flag is extracted from a discrete cosine transform (DCT) domain of each block if an image frame to be loop-filtered (i.e., the flag is encoded) (col. 7, lines 17-19). It would have been obvious to one having ordinary skill in the art before the claimed invention was made to use the teachings of Lee to modify claims 9 and  13 of the patent by encoding flags to control enabling and disabling the filters during the decoding of the image in because using the flags and an adaptive filter reduces the quantization effect and is useful to reduce the amount of computation required for the filtering (Abstract).
 Claim 11 is a computer readable medium analogous to apparatus claim 8 and is obvious in view of claim 13 of Patent 674,556; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(12, 14); (13, 15).
Claims 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. Patent 9,277,243 in view of Lee et al. (US Patent 6,666,534). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
•  Claim 14 of the current application and claim 1 of Patent 9,277,243 recite common subject matter;
•  Whereby claim 14 of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by claim 1 of Patent 9,277,243, and
•  Claim 1 of Patent 9,277,243 does not disclose decoding a flag that indicates whether to enable or disable a sparse de-noising filter.
Lee et al. discloses the extraction (decoding) of flags to enable and disable de-noising filters (Abstract). ). It would have been obvious to one having ordinary skill in the art before the claimed invention was made to use the teachings of Lee to modify claim 1 of the patent by decoding a flag that indicates whether to enable or disable a sparse de-noising filter during the decoding of the image because using the flags and an adaptive filter reduces the quantization effect and is useful to reduce the amount of computation required for the filtering (Abstract).
As to claim 15, Lee further discloses wherein the decoding of the image region further comprises performing a third pass in-loop filtering to enforce at least one compression constraint [a loop-filtering method for reducing quantization effect (enforce at least one compression constraint) generated when an image data is encoded (compressed) (Fig. 1, Abstract, col. 2, lines 9-11 and col. 6, lines 43-46)]. Lee et al. teach  decoding (Fig. 2) and teach the filtering can be applied when decoding (col. 2, lines 10-13, col. 6, lines 8-11 and 43-48, col. 7, lines 4-9 and lines 60-65, col. 8, lines 2-5, col. 17, lines 27-31).
As to claim 16, Lee further discloses wherein the decoding of the image region further comprises enabling or disabling the deblocking filter depending upon at least data characteristics corresponding to the image region or data statistics corresponding to the image region [The deblocking filter 110 checks the blocking flag extracted by the flag extractor 100 (Col. 8, lines 23-24). The outlier compensator 120 detects the corner outlier of the data (characteristics of the image region) passed through the deblocking filter 110, and compensates for the detected corner outliers (enabling the blocking filter) (col. 8, lines 28-30; col. 17, lines 45-50)]. Lee et al. teach  decoding (Fig. 2) and teach the filtering can be applied when decoding (col. 2, lines 10-13, col. 6, lines 8-11 and 43-48, col. 7, lines 4-9 and lines 60-65, col. 8, lines 2-5, col. 17, lines 27-31).
Claim 17 is an apparatus analogous to method claim 14, and is obvious in view of method claim 1 of Patent 9,277,243. Lee further discloses an apparatus (col. 6, lines 43-46).
As to claim 18 refer to claim 15 rejection.
As to claim 19 refer to claim 16 rejection.
Claim 20 is a computer readable medium analogous to method claim 14, and is obvious in view of method claim 1 of Patent 9,277,243. Lee further discloses a computer readable medium (col. 7, lines 4-7).
As to claim 21 refer to claim 15 rejection.
As to claim 22 refer to claim 16 rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665